                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HADIL MOHAMMED olblo MINOR T.T.,                                               CIVIL ACTION
                         Plaintiff
                                                                                NO. 16-4955
           v.

NANCY A. BERRYHILL, 1
ACT~G COMMISSIONER OF
SOCIAL SECURITY,
                                          Defendant


                                                       ORDER

                 AND NOW, this                 J!f{;;y of~ 9, upon consideration of
Plaintiffs Brief and Statement oflssues in Support of Request for Review (Dkt. No. 9) filed December

30, 2016; upon consideration of Defendant's Response to Request for Review ofPlaintiff(Dkt.                     ~o.


10) filed January 30, 2017; upon consideration of Plaintiffs Reply to Defendant's Response (Dkt. No.

13) filed February 6, 2017; and after revtew ofthe Report and Recommendation ofUnited States

Magistrate Judge HenryS. Perkin dated January 31, 2019, IT IS ORDERED that:

                  1. the Report and Recommendation is APPROVED and ADOPTED;

                 2. the relief sought by Plaintiff is GRANTED in part as described below;

                 3. the case is REMANDED to the Commissioner pursuant to the forth sentence of 42

                      U.S.C. § 405(g), and in accordance with the Report and Recommendation; and

                 4. in all other respects, Plaintiffs request for relief is DENIED.




                On January 23, 2017, !'Janey A. Berrylull became the Actmg CommissiOner of the Social Secunty
AdmimstratiOn and, therefore, she should be automatically substituted as the Defendant m this actiOn Se~ Fed. R. Civ. P.
25(d)
